DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-27		Pending
Prior Art Reference:
Schwarzbich		US 6,585,447 B2

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 4 and 7, the phrase "or the like" (hose-like in claim 4, line 3; serpentine-like in claim 7, line 3) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the thrust joint" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes it should state, “a thrust joint”.

Allowable Subject Matter
Claims 15*-20, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. *Note: the 112, 2nd rejection (see above) for claim 15 must be satisfactorily addressed first. 
Claims 21, 22, and 26-27 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarzbich (US 6,585,447 B2)

Regarding claim 1, Schwarzbich discloses a tolerance compensation fastening apparatus (abstract; 14; fig. 1) for fastening a first vehicle component (12) to a second vehicle component (10) by means of a bolt (20), the fastening apparatus (14) having a longitudinal opening (fig. 1) for receiving the bolt (20), the fastening apparatus (14) having a first compensation unit (18, 24) 
- which is set up to compensate for a tolerance along the longitudinal direction (y) within a first tolerance compensation range, 
- and which has, for this purpose, a first component (18), 
- and a) the first component (18) being mounted on a second component (24) of the fastening apparatus (14), or 
b) the fastening apparatus (14) being preassembled via the first component (18) on the first vehicle component (12), by the first component (18) being mounted on the first vehicle component (12), 
the first component (18) being movable, in the respective mounted state, in the longitudinal direction (y) on account of the mounting within the first tolerance compensation range, and therefore having a degree of longitudinal freedom, 
wherein 
the fastening apparatus (14) has a second compensation unit (26) 
- which is set up to compensate for a tolerance along one or more transverse directions (x, z), 
- and which has, for this purpose, one or more connecting and/or guide elements (28), by means of which, 
in case a), the second component (24) or the first component (18) can be preassembled on the first vehicle component (12) with the result that it can be moved in the direction of the one or more transverse directions (x, z) within a second tolerance compensation range, with the result that a first axial end (fig. 1) of the fastening apparatus (14) faces the first vehicle component (12), or, 
in case b), a second component (24) of the fastening apparatus (14) is mounted on the first component (18) or another component of the fastening apparatus (14) with the result that it can be moved in the direction of the one or more transverse directions (x, z) within a second tolerance compensation range, 
and the second component (24) therefore has one or more degrees of transverse freedom. 

Regarding claim 2, Schwarzbich discloses the fastening apparatus according to claim 1, the diameter of the fastening apparatus (14) tapering radially towards a second axial end (fig. 1) of the fastening apparatus (14), which second axial end (fig. 1) lies opposite the first axial end (fig. 1), and starting from a shank section (24) which comes to lie in an opening (22) of the second vehicle component (10) in the fastened state of the fastening apparatus (14), the tapering of the diameter from the shank section (24) to the first axial end (fig. 1) being greater than or equal to the second tolerance compensation range.

Regarding claim 3, Schwarzbich discloses the fastening apparatus according to claim 1, the one or the plurality of connecting and/or guide elements (28) being of sprung configuration at least in regions, and the second component (24) being arranged in a rest position substantially in a centered manner with regard to the longitudinal axis (fig. 1).

Regarding claim 4, Schwarzbich discloses the fastening apparatus according to claim 1, the one or the plurality of connecting and/or guide elements (28) being configured as a flexible, hose-like hollow body with a round or angular cross section (fig. 1). 

Regarding claim 5, Schwarzbich discloses the fastening apparatus according to claim 4, it being possible for the one or the plurality of connecting and/or guide elements (28) to be compressed in the longitudinal direction (fig. 1).

Regarding claim 9, Schwarzbich discloses the fastening apparatus according to claim 1, the one or the plurality of connecting and/or guide elements (28) being configured at least partially as a latching retainer (fig. 1). 

Regarding claim 10, Schwarzbich discloses the fastening apparatus according to claim 1, the first vehicle component (12) and/or the second component (24) having one or a plurality of counter-retainers (fig. 1; back side of component 10) for retaining the one or plurality of connecting and/or guide elements (28). 

Regarding claim 11, Schwarzbich discloses the fastening apparatus according to claim 1, the fastening apparatus (14) being set up to fix the degree of longitudinal freedom of the first component (18) and/or the one or the plurality of degrees of transverse freedom of the second component (24) in a frictionally locking and/or positively locking manner by means of a pressure force which acts by way of the bolt (20) on the first and/or second component (11, 21). 

Regarding claim 12, Schwarzbich discloses the fastening apparatus according to claim 11, the fastening apparatus (14) having one or more ribs or prongs (fig. 1; bottom surface of 24 resting on component 10) which are set up to fix the degree of longitudinal freedom and/or the one or the plurality of degrees of transverse freedom in a frictionally locking and/or positively locking manner. 

Regarding claim 13, Schwarzbich discloses the fastening apparatus according to claim 1, the first component (18) being mounted in a rotationally movable manner by means of a first thread (30),
in case a), on the second component (24) of the fastening apparatus (14) in a second thread (30) of the second component (24), or,
in case b), on the first vehicle component (12) in a second thread of the vehicle component (22; fig. 1), 
and the movement of the bolt (20) which can be transmitted to the first component (18) being a rotation of the bolt (20). 

Regarding claim 14, Schwarzbich discloses the fastening apparatus according to claim 1, the first component (18) being mounted with the result that it can be displaced along the degree of longitudinal freedom by means of a thrust joint,
in case a), on the second component (24) of the fastening apparatus (14), or,
in case b), on the first vehicle component (12), 
and the movement of the bolt (20) which can be transmitted to the first component (24) being a displacement of the bolt (20) in the longitudinal direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (US 6,585,447 B2).

Regarding claim 6, Schwarzbich discloses the fastening apparatus according to claim 5, except for the one or the plurality of connecting and/or guide elements (28) being formed at least partially from foam.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the one or the plurality of connecting and/or guide elements being formed at least partially from foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 7, Schwarzbich discloses the fastening apparatus according to claim 5, except for the one or the plurality of connecting and/or guide elements (28) being formed at least partially by way of a serpentine-like circumferential face (27).
	However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention for the one or the plurality of connecting and/or guide elements being formed at least partially by way of a serpentine-like circumferential face, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 8, Schwarzbich discloses the fastening apparatus according to claim 1, except for the one or the plurality of connecting and/or guide elements (28) being configured at least partially as a spiral spring.
	However, it would have been an obvious matter of design choice for the one or the plurality of connecting and/or guide elements being configured at least partially as a spiral spring, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Schwarzbich.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd